NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JAN 07 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

OKORIE OKOROCHA, an individual,                  No. 12-56930

              Plaintiff-Counter-Defendant/       D.C. No. 2:12-cv-04248-GAF-
              Appellant,                         FFM

  v.
                                                 MEMORANDUM and ORDER*
PATRICK DUFF, an individual,

              Defendant-Counter-Claimant/
              Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                    Gary A. Feess, District Judge, Presiding

                          Submitted December 9, 2014**
                              Pasadena, California

Before: GILMAN,*** GRABER, and CALLAHAN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Ronald Lee Gilman, Senior Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
      Appellant Okorie Okorocha (“Okorocha”) appeals the district court’s denial

of his motion to strike under California’s anti-Strategic Lawsuits Against Public

Participation (“anti-SLAPP”) statute, California Civil Procedure Code Section

425.16. Okorocha filed his anti-SLAPP motion in response to appellee Patrick

Duff’s (“Duff”) libel counterclaim in a civil suit brought by Okorocha.1

      Resolution of an anti-SLAPP motion requires a court to engage in a two-step

process. In order to prevail, the moving party, here Okorocha, first must make a

“prima facie showing that [his] suit arises from an act by [him] made in connection

with a public issue in furtherance of [his] right to free speech under the United

States or California Constitution.” Batzel v. Smith, 333 F.3d 1018, 1024 (9th Cir.

2003); Cal. Civ. Proc. Code § 425.16. The burden then shifts to the opposing

party, here Duff, “to establish a reasonable probability that [he] will prevail on

[his] claim in order for that claim to survive dismissal.” Makaeff v. Trump Univ.,

LLC, 715 F.3d 254, 261 (9th Cir. 2013).

      On appeal, Okorocha argues that his statements about Duff are protected

speech because they relate to the public issue of drug dealing and because Duff has

made his drug dealing a public issue. But Okorocha waived these arguments by

not making them below. See O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1063

      1
          Because the parties are familiar with the facts, we do not recite them here.

                                           2
n.3 (9th Cir. 2007). Okorocha also improperly supports these new arguments with

documents that were not before the district court when it denied his anti-SLAPP

motion and should not have been included by Okorocha in the excerpts of record.

See, e.g., Lowry v. Barnhart, 329 F.3d 1019, 1024-26 (9th Cir. 2003); Cmty.

Commerce Bank v. O'Brien (In re O’Brien), 312 F.3d 1135, 1136-37 (9th Cir.

2002) (order). Okorocha’s argument that his statements are protected speech

because they were made in a public forum in response to Duff’s negative review of

Okorocha’s legal services has also been waived because Okorocha did not

meaningfully develop this argument below or on appeal. See Christian Legal

Soc’y Chapter of Univ. of Cal. v. Wu, 626 F.3d 483, 487-88 (9th Cir. 2010) (order).

Accordingly, Okorocha has failed to meet his burden under the first step of the

anti-SLAPP motion.

      The district court’s denial of Okorocha’s anti-SLAPP motion to strike is

AFFIRMED. Okorocha’s motion for judicial notice is GRANTED.2




      2
         The district court may wish to consider whether dismissal of the pendent
state claims presented in this case is appropriate. Okorocha’s Anticybersquatting
Consumer Protection Act claim, which is the only federal claim in this case, may
be moot given that the website okorieokorocha.com now appears to be run by
Okorocha.

                                         3